DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10, 14, 15, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddy et al. (Monolithic Schottky-Collector Resonant Tunnel Diode Oscillator Arrays to 650 GHz).
In claim 1, Reddy discloses in Fig. 1d, a device comprising:
 an antenna array (oscillator array in Fig. 1b) provided with a plurality of antennas (slot antennas in Fig. 1d) each having a semiconductor layer having terahertz-wave gain (abs. resulting in an estimated 2.2 THz maximum frequency of oscillation); and 
a coupling line (line connecting the slot antennas together) electrically connecting at least two of the antennas at a frequency of the terahertz-wave, 
wherein the coupling line is connected to a shunt device (stabilizer diode), and 
wherein the shunt device is connected in parallel to the semiconductor layer of each of the two antennas (the stabilizer diode is coupled in parallel between two slot antennas as shown in Fig. 1d).
In claim 2, Reddy further discloses the device according to claim 1, wherein the plurality of antennas are each connected to a bias circuit (Bias, see Fig.1a) including a power source (not shown) supplying a bias signal to the semiconductor layer (Fig. 1a).
In claim 10, Reddy further discloses the device according to claim 1, wherein the shunt device (stabilizer diode) is connected to a node of an electric field of the terahertz waves in the coupling line (see Fig. 1d).
In claim 14, Reddy further discloses the device according to claim 1, wherein the semiconductor layer includes a negative resistance element (resonance-tunneling diode).
In claim 15, Reddy further discloses the device according to claim 14, wherein the negative resistance element is a resonant tunneling diode (SRTD in Fig. 1a).
In claim 24, Reddy further discloses the device according to claim 1, wherein each of the plurality of antennas comprises a terahertz-wave oscillator (resulting in an estimated 2.2 THz maximum frequency of oscillation, abs.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 13, 22-23, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. in view of Koyama (US 9,998,074 B2).
In claim 9, Reddy discloses the device according to claim 1; except wherein the shunt device is configured of a resistor.
However, Koyama discloses in Fig. 1A, wherein the shunt device is configured of a resistor (110).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide the shunt resistor for suppressing parasitic oscillation in a frequency band from DC to 10GHz.
In claim 13, Reddy discloses the device according to claim 1; except wherein the antennas are patch antennas.
However, Koyama discloses wherein the antennas are patch antennas (see Fig. 1A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide resonance unit 102 that includes a resonator of a terahertz band including a patch conductor, a grounding conductor.
In claim 22, Reddy discloses the device according to claim 1; except wherein the shunt device includes at least a resistor.
However, Koyama discloses in Fig. 1A, the shunt device includes at least a resistor 110.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings to provide the shunt resistor for suppressing parasitic oscillation in a frequency band from DC to 10GHz.
In claim 23, Reddy in view of Koyama discloses he device according to claim 22, wherein the coupling line and the resistor are made of different materials (implicit).
In claim 25, Reddy in view of Koyama discloses the device according to claim 1, wherein Koyama further discloses the shunt device is configured to shunt to ground (110 is coupled to ground).
In claim 27, Reddy in view of Koyama discloses the device according to claim 7, wherein Reddy further discloses the capacitor is formed by a MIM capacitor structure (MIM capacitors, see Fig. 1d).
Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. in view of Koyama as applied to claim 1 above, and further in view of Harwalkar et al. (US 9,154,084 B2).
In claim 28, Reddy in view of Koyama discloses the device according to claim 1; except wherein the shunt device includes a first resistor and a first capacitor that are serially connected, and a second resistor and a second capacitor that are serially connected.
However, Harwalkar discloses in Fig. 10 wherein the shunt device includes a first resistor (R) and a first capacitor (C) that are serially connected, and a second resistor (R/2) and a second capacitor (2C) that are serially connected.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings for suppressing parasitic oscillation in an undesired frequency band. 
In claim 29, Reddy in view of Koyama and Harwalkar discloses the device according to claim 28, wherein Koyama further discloses each of the first and the second capacitors is formed by a MIM capacitor structure (MIM capacitors).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. in view of Harwalkar et al. 
In claim 7, Reddy discloses the device according to claim 1; except wherein, in the shunt device, a resistor and a capacitor are serially connected.
However, Harwalkar discloses in Fig. 10, in the shunt device, a resistor (R) and a capacitor (C) are serially connected.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings for suppressing parasitic oscillation in an undesired frequency band.
Allowable Subject Matter
Claims 8, 11, 12, 16, 26, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-21 appear to comprise allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/ 
Primary Examiner, Art Unit 2844